 

Case 7:18-cv-11538-NSR-LMS Document 96 Filed 02/18/20 Page 1 of 3

Westet nester
— QON. com

 

Hae Wrebo

 

. . 4, Losey ment Le
George Latimer hm Tee ves
County Executive
Office of the County Attorney 7 LAL AMA 6) ALR

John M, Nonna A
County Attorney ion

  

   

Treapplcation is.

February 18, 2020 vine ah denied,

 

 

VIA ECE (courtesy copy via UPS overnight)

Hon, Nelson S. Roman, U.S. District Judge
United States District Court, S.D.N-Y.

300 Quarropas Street

White Plains, NY 10601

Re: Selwyn Days v. Eastchester Police Department et al., 18-cv-11538 (NSR)(LMS)

Letter-Motion to Stay Remaining Discovery
Dear Judge Roman:

Pending before the Court is a fully-briefed motion to dismiss the above-captioned case on
behalf of Westchester County and Christopher Calabrese (the ““Westchester defendants’). Also
pending, though not yet fully briefed, is a motion to dismiss on behalf of the remaining
(“Eastchester’’) defendants, The undersigned writes, on behalf of all defendants, to respectfully \
request that the remaining discovery in this case be stayed pending the outcome of these motions. |?

i
\

wo
a
"nner

a,

By way of background, in February 2019 the Westchester defendants requested a pre-
motion conference regarding dismissal of the original complaint. (Dckt. Entry 25.) The
Eastchester defendants answered. (Dckt. Entry 23.) On March 14, 2019, the Court accordingly

held a combined pre-motion and pre-trial conference, and issued a discovery plan and scheduling
order. (Dckt. Entry 34.)

The parties (including the Westchester defendants) subsequently exchanged document
demands, interrogatories, and requests for admission, and collectively produced thousands of
pages of documents. Plaintiffs counsel also personally inspected the Eastchester Police

Department’s files, Documentary discovery is now essentially complete; party depositions have
been noticed but not scheduled.

  
 

Michaelian Office Building, Suite 600
148 Martine Avenue
White Plains. New York 10601

 
 

SE
or RECYCLE

dhea@westchester gov.com

 

 

 
Case 7:18-cv-11538-NSR-LMS Document 96 Filed 02/18/20 Page 2 of 3

The Westchester defendants served their motion to dismiss in July 2019;' the motion was
fully briefed in September 2019. (Dckt. Entries 65-69.) In December 2019, with leave of the
Court (Dckt. Entry 80), the Westchester defendants supplemented their motion with briefing on
the statute of limitations issue. This supplemental briefing is now complete.

On January 9, 2020, the Court granted the Eastchester defendants’ request for leave to
amend their answer and move to dismiss, (Dckt. Entry 92.) The Eastchester defendants have
since served their motion, which is due to be fully briefed and filed by March 25, 2020.

He oe oR RK

“Under Rule 26(c) of the Federal Rules of Civil Procedure, a court may, in its discretion,
stay discovery for ‘good cause.’”” Ellington Credit Fund, Ltd. v. Select Portfolio Servs., No. 08-
cv-2437 (RJS), 2008 U.S. Dist. LEXIS 133066, at *7 (S.D.N.Y. June 11, 2008). “Good cause
may be shown where a party has filed, or has sought leave to file, a dispositive motion, the stay
is for a short period of time, and the opposing party will not be prejudiced by the order.” Id.
(citations omitted).

Regarding the first factor, both sets of defendants have either fully briefed, or are in the
process of briefing, dispositive motions. Regarding the second, “the proposed length of the stay
is limited to the time required for the Court to decide the[se] motions.” Jd. at *8. “A stay
pending determination of a dispositive motion that potentially eliminates the entire action will
neither substantially nor unduly delay the action, should it continue.” Jd. (citation omitted).

Regarding the third factor, a temporary stay of discovery does not constitute “prejudice”
merely because a case has been pending for some time. See Spinelli v. NFL, No. 13-cv-7398
(RWS), 2015 U.S. Dist. LEXIS 155816, at *6 (S.D.N.Y. Nov. 17, 2015) (staying discovery two
years into case). This is especially so where, as here, there is no risk of losing documents
because documentary discovery is already complete. Moreover, any assertion that prejudice
would result merely because “witnesses’ memories fade with the passage of time” should be
rejected, as this is one of “the usual litigation risks that affect all the parties equally, regardless of
the amount of time permitted for discovery.” In re Term Commodities Cotton Futures Litig., No.
12-cv-5126 (ALC)(KNF), 2013 U.S. Dist. LEXIS 65797, at *23 (S.D.N.Y. May 8, 2013); see
also Reynolds v. Time Warner Cable, Inc., No. 16-cv-6165W, 2017 U.S, Dist. LEXIS 10462, at
*5 (W.D.N.Y. Jan. 25, 2017) (granting stay in part because “plaintiff himself is likely the most
important witness in support of his claims”).

Notably, the pending depositions cannot even occur, per the parties’ agreement, until
Plaintiff’s fifth trial transcript is available. Per Plaintiffs counsel, the court reporter has not
completed transcription of this trial. And although Plaintiff's October 2019 request to inspect
the Westchester District Attorney’s files is also pending, his counsel has yet to serve the requisite
third-party subpoena on that Office.” Clearly, “there is no genuine urgency to the discovery they

 

' This was due to the filing of an amended complaint in May 2019. (Dckt. Entry 52.) The
Eastchester defendants answered the amended complaint. (Dckt. Entry 53.)

* The Westchester District Attorney is a separate entity from Westchester County, and only the
latter is a party to this action.

 

 
Case 7:18-cv-11538-NSR-LMS Document 96 Filed 02/18/20 Page 3 of 3

seek.” Trs. of The N.Y.C. Dist. Council of Carpenters Pension Fund v. Showtime on the Piers
LLC, No. 19-cv-07755 (VEC), 2019 U.S. Dist. LEXIS 223677, at *13 (S.D.N.Y. Dec. 19, 2019).

As a final note, there are no fewer than five party depositions pending, to say nothing of
the potential non-party depositions, Taking and defending these depositions will be “costly and
burdensome.” Shulman v. Becker & Poliakoff, LLP, No. 17-cv-9330 (VM)(JJLC), 2018 U.S.
Dist. LEXIS 175771, at *9 (S.D.N.Y. Oct. 11, 2018); see also Brooks v. Macy's, Inc., No, 10-cv-
5304 (BSJ) (HBP), 2010 U.S. Dist. LEXIS 135415, at *6 (S.D.N.Y. Dec. 21, 2010) (staying
deposition discovery because it “frequently tends to be more burdensome” than document
discovery). If these depositions proceed and the Court ultimately grants the dismissal motions,
the parties will have incurred these costs for nothing. See Ajay Bahl v. N.Y. Coll. of Osteopathic
Med. of N.Y. Inst. of Tech., No. 14-cv-4020 (AKT), 2018 U.S. Dist. LEXIS 171324, at *5
(E.D.N.Y. Sep. 28, 2018) (“a stay of the proceedings ... will put a temporary halt to fees incurred
in connection with this litigation”).

Thank you very much for your consideration.

Respectfully submitted,

/s/ David H. Chen

David H. Chen, Esq.

Associate County Attorney

148 Martine Ave., Suite 600

White Plains, NY 10601

(914) 995-3616
dhca@westchestergov.com
Counsel for Westchester defendants

cc (via ECF): Hon. Lisa M. Smith, U.S.M.J.

 
